                Case 3:20-cv-03482-TSH Document 6 Filed 07/23/20 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@ toddflaw.com
7    Attorneys for Plaintiff
8
                                UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10                                         Case No.
     ABANTE ROOTER AND                   )
11
     PLUMBING INC., individually and     ) 3:20-cv-03482-TSH
12   on behalf of all others similarly   ) NOTICE OF VOLUNTARY
13
     situated,                           ) DISMISSAL OF ACTION WITH
     Plaintiff,                          ) PREJUDICE AS TO PLAINTIFF
14   vs.                                 ) AND WITHOUT PREJUDICE AS
15   OIG, Inc dba CONSTRUCTION           ) TO THE PUTATIVE CLASS.
     PRO'S                               )
16
     INSURANCE SERVICES;                 )
17   JACQUES OYNAHCABAL                  )
     .Defendant.                         )
18

19
     NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
20
     move this Honorable Court to dismiss this matter with prejudice as to plaintiff
21
     and without prejudice as to the class. No Defendant has filed either an answer or
22
     a motion for summary judgment at this time, and no Court order is necessary
23
     pursuant           to        the               Fed.          R.       Civ.     P.
24
     Respectfully submitted this 23rd Day of July, 2020,
25

26
                                              By: s/Adrian R. Bacon Esq.
                                                   Adrian R. Bacon
27
                                                 Attorney for Plaintiff
28




                                        Notice of Dismissal - 1
              Case 3:20-cv-03482-TSH Document 6 Filed 07/23/20 Page 2 of 2




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on July 23, 2020 2019, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on July 23, 2020, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
